David Lee Koplow appeals from a judgment of a single justice of this court denying his petition for relief in the nature of certiorari, G. L. c. 249, § 4. Koplow had requested that this court assume jurisdiction over his appeal from a conviction of assault and battery where the Appeals Court had vacated the entry of the appeal, without prejudice, because the record of the criminal proceedings was then incomplete. The Commonwealth represents, however — *1004and Koplow does not deny — that the record is now complete. Accordingly, nothing appears to prevent Koplow from being able to pursue his appeal in the Appeals Court.
The case was submitted on briefs.
David Koplow, pro se.
Christina Miller, Assistant District Attorney, for District Attorney for the Suffolk District.

Judgment affirmed.